                                            UNITED STATES BANKRUPTCY COURT
                                                 DISTRICT OF DELAWARE

             ---------------------------------------------------------  x
                                                                         :
             In re                                                       : Chapter 11
                                                                         :
             ALPHA ENTERTAINMENT LLC,                                    : Case No. 20-10940 (LSS)
                                                                         :
                                Debtor.1                                 :
                                                                         :
              --------------------------------------------------------- x


                                                     AFFIDAVIT OF SERVICE


         STATE OF NEW YORK                       )
                                                 )   ss:
         COUNTY OF KINGS                         )

         I, Edward A. Calderon, declare:

               1. I am over the age of 18 years and not a party to this chapter 11 case.

               2. I am employed by Donlin, Recano & Company, Inc. (“DRC”), 6201 15th Avenue, Brooklyn,
                  NY 11219.

               3. On the 5th day of June, 2020, DRC, acting under my supervision, caused a true and accurate
                  copy of the “Notice of Filing of Declaration of Disinterestedness By Ordinary Course
                  Professional Quarles & Brady, LLP” (Docket No. 204), to be served via electronic mail upon
                  the parties as set forth on Exhibit 1; and via US First Class Mail delivery upon the parties as
                  set forth on Exhibit 2, attached hereto.

             I declare under penalty of perjury that the foregoing is true and correct to the best of my personal
             knowledge. Executed this 6th day of June, 2020, Brooklyn, NY.


                                                                            By _____________________
                                                                                  Edward A. Calderon

                    Sworn before me this
                    6th day of June, 2020

                    _____________________
                    Notary Public

              1 The last four digits of the Debtor’s federal tax identification number, is 7778. The debtor’s
              mailing address is 1266 East Main St., Stamford, CT 06902
ALPHA00031
EXHIBIT 1
                                                                     Alpha Entertainment LLC
                                                                         Electronic Mail
                                                                           Exhibit Page
Page # : 1 of 1                                                                                                           06/05/2020 04:08:11 PM
000072P001-1439S-031                000073P001-1439S-031                        000074P001-1439S-031            000025P003-1439S-031
GREENBERG TRAURIG LLP               GREENBERG TRAURIG LLP                       GREENBERG TRAURIG LLP           K&L GATES, LLP
SHARI L HEYEN                       DENNIS A MELORO                             DAVID B KURZWEIL                JOHN A. BICKS
1000 LOUISIANA STE 1700             THE NEMOURS BLDG                            3333 PIEDMONT RD.,NE STE 2500   599 LEXINGTON AVE
HOUSTON TX 77002                    1007 NORTH ORANGE ST.,STE 1200              ATLANTA GA 30305                NEW YORK NY 10022
HEYENS@GTLAW.COM                    WILMINGTON DE 19801                         KURZWEILD@GTLAW.COM             JOHN.BICKS@KLGATES.COM
                                    MELOROD@GTLAW.COM


000026P001-1439S-031                000027P001-1439S-031
K&L GATES, LLP                      K&L GATES, LLP
JAMES A. WRIGHT III                 AARON S. ROTHMAN
599 LEXINGTON AVENUE                599 LEXINGTON AVENUE
NEW YORK NY 10022                   NEW YORK NY 10022
JAMES.WRIGHT@KLGATES.COM            AARON.ROTHMAN@KLGATES.COM




                Records Printed :   6
EXHIBIT 2
                                  Alpha Entertainment LLC
                                        Exhibit Page

Page # : 1 of 1                                             06/05/2020 04:07:52 PM
000003P002-1439S-031
OFFICE OF THE US TRUSTEE
RICHARD SCHEPACARTER
844 KING ST STE 2207
LOCKBOX 35
WILMINGTON DE 19801




          Records Printed :   1
